 Case 4:19-cv-04116-SOH Document 18                Filed 04/17/20 Page 1 of 1 PageID #: 99



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

THOMAS WAYLON BOYD                                                                  PETITIONER

v.                                    Case No. 4:19-cv-4116

DEXTER PAYNE, Director
Arkansas Department of Correction                                                 RESPONDENT
                                               ORDER

        Before the Court is the Report and Recommendation filed March 30, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 16). Judge Bryant recommends that Petitioner Thomas Waylon Boyd’s petition for a

writ of habeas corpus under 28 U.S.C. § 2254 (ECF No. 1) be denied because Boyd is no longer

in custody for the conviction he is attacking and because his petition is untimely. Judge Bryant

also recommends denying Boyd a certificate of appealability.

        Boyd has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds no clear error warranting a

departure from the Report and Recommendation. Therefore, the Court adopts the Report and

Recommendation (ECF No. 16) in toto. Accordingly, Boyd’s petition for a writ of habeas corpus

under 28 U.S.C. § 2254 (ECF No. 1) is hereby DENIED. Further, the Court declines to issue a

certificate of appealability in this matter.

        IT IS SO ORDERED, this 17th day of April, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
